                   Case 20-10343-LSS              Doc 1868        Filed 12/22/20          Page 1 of 3




KRAMER LEVIN NAFTALIS & FRANKEL LLP
Thomas Moers Mayer
Rachel Ringer
Jennifer R. Sharret
Megan M. Wasson
1177 Avenue of the Americas
New York, NY Telephone: (212) 715-9100
Facsimile: (212) 715-8000

Counsel to the Official Committee of Unsecured Creditors

                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    Boy Scouts of America and                                          Case No. 20-10343 (LSS)
    Delaware BSA, LLC,1
                                                                       (Jointly Administered)
                              Debtors.



                           SECOND SUPPLEMENTAL DECLARATION OF
                          DAVID MACGREEVEY OF ALIXPARTNERS, LLP

             Pursuant to 28 U.S.C. § 1746, I, David MacGreevey, state under penalty of perjury, that:

             1.     I am a Managing Director of AlixPartners, LLP (“AlixPartners”), which has a place

of business at 909 Third Avenue, Floor 30, New York, New York 10022.

             2.     Except as otherwise noted, I have personal knowledge of the matters set forth herein

and, if called as a witness, would testify competently thereto.

              3.     I submit this supplemental declaration in the cases of the above-captioned debtors

    (collectively, the “Debtors”) to supplement the disclosures set forth in my original declaration




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, TX 75038.
             Case 20-10343-LSS       Doc 1868      Filed 12/22/20     Page 2 of 3




dated April 23, 2020 [ECF No. 483] and my first supplemental declaration dated June 11, 2020

[ECF No. 830].

       4.     Unless otherwise noted, references to AP below collectively refer to AlixPartners,

AP Holdings and each of their respective subsidiaries. AlixPartners would like to disclose the

following:

     Alert Logic, Inc., a contract party to the Debtors, is a current and former AP client in
      matters unrelated to the Debtor.

     AP’s general counsel, an employee and managing director of AP, was previously employed
      by American Airlines and is an equityholder as a result of such prior employment.

     Aramark Campus LLC, a litigation party to the Debtors, and affiliates are current AP
      clients in matters unrelated to the Debtor.

     Archdiocese of New York, a selected chartered organization of the Debtors, and affiliates
      are current and former AP clients in matters unrelated to the Debtor.

     Berkeley Research Group, a professional in this bankruptcy matter, is a current AP client
      in matters unrelated to the Debtor.

     CDW Direct LLC, a vendor to the Debtors, and affiliates, are current and former AP clients
      in matters unrelated to the Debtor.

     Facebook, Inc., a vendor to the Debtors, is a current AP client in matters unrelated to the
      Debtor.

     Getronics Pomeroy IT Solutions, a utility party to the Debtors, and affiliates are current
      AP clients in matters unrelated to the Debtor.

     Great American Assurance, Great American Assurance Company, Great American E & S
      Insurance Company and Great American Property and Casualty Insurance Group,
      insurance providers to the Debtors, and affiliates are current and former AP clients in
      matters unrelated to the Debtor.

     Hartford Accident and Indemnity Company, The Hartford Steam Boiler Inspection and
      Insurance Company, Hartford Fire, Hartford Financial Service Group and Hartford
      Insurance Group (The), insurance providers and litigation parties to the Debtors, and
      affiliates are current AP clients in matters unrelated to the Debtor.




                                               2
               Case 20-10343-LSS       Doc 1868       Filed 12/22/20    Page 3 of 3




      Lowe’s Companies, Inc., a vendor to the Debtors, and affiliates are current AP clients in
       matters unrelated to the Debtor.

      Miller, Johnson, Snell & Cummiskey, P.L.C., a professional in this bankruptcy matter, is
       a current and former AP client in matters unrelated to the Debtor.

      Murray Energy Corporation is a donor to the Debtors. AP represents the UCC in Murray
       Energy Holdings Co., a bankruptcy matter unrelated to the Debtors.

      Northern Trust, a banking service provider to the Debtors, and affiliates are current and
       former AP clients in matters unrelated to the Debtor.

      PricewaterhouseCoopers LLP, a professional in this bankruptcy matter, and affiliates are
       current and former AP client in matters unrelated to the Debtor.

      Shipman & Goodwin LLP, a professional in this bankruptcy matter, is a current AP client
       in matters unrelated to the Debtor.

      State of Alaska, a taxing authority to the Debtors, is a bondholder and adverse litigation
       party to current AP clients in matters unrelated to the Debtor. The State of Alaska is a
       current AP client in matters unrelated to the Debtor.

      Troutman Sanders LLP, a professional in this bankruptcy matter, is a current AP client in
       matters unrelated to the Debtors.

       5.       AlixPartners does not believe that the supplemental disclosures above impact its

disinterestedness. I continue to reserve the right to supplement AlixPartners’ disclosures in the

event that AlixPartners learns of any additional connections that require disclosure. If any new

material relevant facts or relationships are discovered or arise, AlixPartners will promptly file a

supplemental declaration pursuant to Bankruptcy Rule 2014(a).

       I declare under penalty of perjury pursuant to 28 U.S.C. §1746 that the foregoing is true

and correct.

Dated: December 22, 2020                            AlixPartners, LLP
New York, New York


                                                 /s/ David MacGreevey
                                                 David MacGreevey
                                                 Managing Director

                                                3
